    Case 0:21-cv-60064-JIC Document 1 Entered on FLSD Docket 01/12/2021 Page 1 of 10


prose15tRev.1w16)complaintforviolauonofcivilRights(Non-prisoner)                                FILED éY

                                   U NITED STATES D ISTRICT C OUR                                     JAN 122221
                                                                   f                                  ANOEI.
                                                                                                           AE,xoatz
                                                                    orthe                            CLERKtls.asmcz
                                                                                                    s.o.oggtk..g.
                                                                                                                coua
                                                     Sourthem DistrictofFlorida

                                                                     Division


                                                                            CaseNo.
                                                                                       (tobeflledI'
                                                                                                  nbytheClerk'
                                                                                                             sO//cez
                                                                                                                   l
                      Claiton Richter
                         Plaintc s)
(Writethefullnameofeachplaint# whoishlingthiscomplaint.
#'f/ldnamesofalltheplaintWscannothtin thespaceabove,                        JuryTrial:(checkone) Z Yes Z No
please write 'fâ'
                ecattached''in thespaceand attach an additional
pagewiththefulllistofnames.)
                              V-
                              -




                 M SC Cruises(USA)Inc.
                      Defendantls)
(Writethefullnameofeachdefendantwhoisbeingsued.Y'l/le
namesofallthedefendantscannotjtin thespaceabove,please
write ff
       szeattached''in thespaceand attach an additionalpage
withthefulllistofnames.Donotincludeaddresseshere.)

                             C OM PLA IN T FO R V IO LA TIO N O F C IVIL RIG H TS
                                                   (Non-prisonerComplaint)

                                                                  NO TICE

    FederalRulesofCivilProcedure 5.2 addressesthe privacy and security concernsresulting from public accessto
    electronic courtfiles. Underthis.rule,papersfiled with the courtshould notcontain:an individual'sfullsocial
    security numberorfullbirth date;thefullname ofa person known to bea m inor;ora com plete financialaccount
    nqm ber.A filing may includeonly:the lastfourdigitsofa socialsecurity number;the yearofan individual's
    birth;a minor'sinitials;and thelastfourdigitsofa financialaccountnum ber.                          '

    Exceptasnoted in thisform ,plaintiffneed notsend exhibits,affidavits,grievance orwitnessstatem ents,orany
    othermaterialsto the Clerk'sOffice with thiscom plaint.                                               '

    ln orderforyourcom plaintto befiled,itm ustbe accompanied by thefiling fee oran application to proceed in
    fonna pauperis.




                                                                                                                   Pagc1of 10
    Case 0:21-cv-60064-JIC Document 1 Entered on FLSD Docket 01/12/2021 Page 2 of 10


PZ'
  OSe15(Rev.12/16)ComplaintforViolaionofCivilRights(Non-prisoner)




         The Partiesto TM s Com plaint

         A.       ThePlaintilfts)

                  Provide theinformation below foreach plaintiffnam ed in thecom plaint. Attach additionalpagesif
                  needed.
                      Nam e                          Claiton Richter
                      Address                        1801NE 62ndStreet#225
                                                            Fol'
                                                               tLauderdale                   R orida          33308
                                                                        Citv                  State          Zip Code
                       County                               groward
                       TelephoneNumber                      (305)457-4862
                       E-M ailAddress                       claiton- richter@ hotm ail.com

         B.       TheDefendantts)
                  Provide theinform ation below foreach defendantnam ed in the com plaint,whetherthe defendantisan
                  individual,agovernmentagency,an organization,ora corporation. Foran individualdefendant,
                  includetheperson'sjob ortitle(ifknown)andcheckwhetheryouarebringingthiscomplaintagainst
                  them in theirindividualcapacity orofficialcapacity,orboth.Attach additionalpagesifneeded.

                  DefendantNo.1
                       Nam e                                M rs.rrraciAndrews
                       Job orTitle(ifknown)                 Hum an Resources
                       Address                              6750 N AndrewsAvenue Suite 100
                                                            FortLauderdale           Florida                 33309
                                                                       City                   state          zfp Code
                       County                                Broward
                       TelephoneNumber                       (954)958-1017
                       E-M ZIAddress(kknown)                 traci.M drews@ m sccm isesusa.com
                                                             Z Individualcapacity       X Officialcapacity

                  DefendantN o.2
                      Name                                   M rs.Valentina Pietropaolo
                       Job orTitle (ifJzlowa)                ShoreExcursion M anager
                       Address                               6750 N AndrewsAvenueSuite 100
                                                             FortLauderdale             Florida              33309
                                                                       City                   s'
                                                                                               ftzfe         Zip Code
                       County                                Broward
                       TelephoneNumber                       (954)-958-3267


                                                                                                                   Page2of 10
      Case 0:21-cv-60064-JIC Document 1 Entered on FLSD Docket 01/12/2021 Page 3 of 10

ProSe15 (Rev.12J16)ComplaintforViolationofCivilRights(Non-M soner)

                       E-M ailA ddress(ifknown)              valentina.pietropaolo@ m sccm iseusa.com
                                                             N lndividualcapacitv      M Officialcapacitv

                  DefendantNo.3
                      Nam e                                  M rs.RossanaFesta
                       Job orTitle (ifknown)                 M anagerAir,SeaLand Depm ment
                       Address                               6750 N AndrewsAvenue Suite 100
                                                             FortLauderdale               Florida           33309
                                                                       City                state            Zip Code
                       County                                Broward
                       TelephoneNum ber                      (954)772-6262
                       E-M ailAddress(kknown)
                                                             N Individualcapacity R Officialcapacity

                  DefendantN o.4
                      Name                                   M r.Oren Gulasa
                       Job orTitle (ifknown)                 DirectorofFinanceand Accounting
                       Address                               18851NE 29th Ave.Suite 775
                                                             Aventura                   FL                  33180
                                                                       City                state            Zip Code
                       County                                M iamiDade
                       Telephone Num ber                     954-599-8118
                       E-M ailAddress(kknown)                oren@ ogcpaservices.com
                                                             Z Individualcapacity      X Officialcapacity
II.      BasisforJurisdiction

         Under42 U.S.C.j 1983,youmaysuestateorlocalofficialsforthe''deprivationofanyrights,privileges,or
         immunitiessecuredbytheConstitutionand Efederallawsl.''UnderBivensv.Six UnknownNamedAgentsof
         FederalBureauofNarcotics,403 U.S.388 (19713,you may suefederalofficialsfortheviolationofcertain
         constitutionalrights.

         A.       Are you bringing suitagainst(checkall1àt
                                                         z/apply):
                  1
                  -1 Federaloffkials(aBivensclaim)
                   EEIStateorlocalofficials(aj1983claim)
         B.       Section 1983 allowsclaim salleging the ''deprivation ofany rights,privileges,orimm unities secured by
                  theConstitutionand (federallawsl.''42U.S.C.j 1983.Ifyouaresuingundersection 1983,what
                  federalconstittltionalorstatutoryrightts)doyouclaim is/arebeingviolatedbystateorlocalofficials?




                                                                                                                  Page3of 10
    Case 0:21-cv-60064-JIC Document 1 Entered on FLSD Docket 01/12/2021 Page 4 of 10


ProSe 15(Rev.17J16)ComplaintforVioladonofCivilRights(Non-prisoner)


         C.       Plaintiffssuing underBivensm ay only recoverforthe violation ofcertain constimtionalrights.Ifyou
                  aresuingunderBiveps,whatconstitutionalrightts)doyou claim is/arebeingviolatedbyfederal
                  officials?




         D.       Section 1983 allowsdefendantsto be found liable only when they have acted ''
                                                                                             undercolorofany
                  statute,ordinancb,regulation,custom ,orusage,ofany State orTenitory ortheDistrictofColum bia.''
                  42U.S.C.j 1983.Ifyou aresuingundersection 1983,explain how each defendantactedundercolor
                  ofstateorlocallaw. Ifyou are suing underBivens,explnin how each defendantacted undercolorof
                  federallaw .Attach additionalpagesifneeded.




111. Statem entofClaim

        State asbriefly aspossible the factsofyourcase. Describe how each defendantwaspersonally involved in the
        alleged wrongfulaction,along with thedatesand locationsofa11relevantevents.Y ou m ay wish to include
        furtherdetailssuch asthe nam esofotherpersonsinvolved in the eventsgiving rise to yourclaim s. Do notcite
        any casésorstatutes.Ifm ore than one claim isasserted,numbereach claim and writea shortand plain
        statem entofeach claim in a separateparagraph.Attach additionalpagesifneeded.


        A.        W heredidtheeventsgivingriseto yourclaimts)occur?
                  n eeventswereatM SC Cruises(USA)lnc.officelocated at6750N AndrewsAvenueSuite 100-Fort
                   Lauderdale,Florida 33309



        B.        W hatdateandapproximatetimedidtheeventsgivingrisetoyourclaimts)occur?
                   1foundthejobad,Air,SeaandLandCoordinatorposition,atlndeed.com butithadonlyalinktothe
                   com panieswebsiteonly on Decem ber27th, 2017.IwasinvitedonAugust13*,2018forthejob
                   interview atthecorporate oftk e in the following day aftereightresum e subm issionsforthe Shore
                   ExcursionsCoordinatorposition.M SC Crt     ziseshired,M ichelle Stanga,on September2018 according
                   Linkedin.Also,M SC Cruisesfiled atDepartmentofLaborthePERM (LCA)fortheAir,SeaandLand
                   Coordinatorposition to an Italian Citizen on September17,2018 according to Application for
                   PermanentEmploymentCertification ETA Form 9089 -D epartmentofLabor,however,'Ihe Alien had
                   theE-2 classadmission visaworking atthe same company and theperson wasm ostlikely renewing for
                   years,inUSA since2009,accordingLinkedin.Otherjobinterview wasonJanuary61,2020forthe
                   sameShoreExcursionsCoordinatorpositionavailableduetoMichelleStangajobpromotiontoGroup
                   FinancialAdvocate.ThisjobwasavailableatIndeed.com andIsubmittedmyresumeonNovember
                   24th, 2019 afterm orethan twenty resum essubm itted to thisand otherpositions.

        C.       'W hatarethefactsunderlyingyourclaimts)? (Forexample. Whathappened toyou? W/lo did wO f?
                  Wtz.
                     çanyoneelseinvolved? F/lt?elsem w whathappened/)


                                                                                                             Page4 of 10
Case 0:21-cv-60064-JIC Document 1 Entered on FLSD Docket 01/12/2021 Page 5 of 10



         QUITam -FalseClaim ActandNationalofOriginDiscrimination
         Isubmittedtwenty-seven timesmyresumetoM SC Cnlises(USA)lnc.viaemail,M onstencom and
         Indeed.com employm entwebsiteaccording to my emails,however,Imay had subm itted approxim ately
         thirty tim esatleastbecause,M SC CnzisesCareerwebsite wasnotgenerating em ailsforevery
         submission thatIdid.Iwasinvited forjobinterviewsinfouroccasionsonly.Firstoccasion,December
         4th,2015,M r.Oren Gulasa,sentm ea m essage viaM onstencom to providem e with an updateon m y
         jobsearchforan OnlineGDSBusinessTechSolutionsM anagerthatIapplied onNovember23rd,
         2015.Heasked m y salary expectations.lim mediately responded,but1did notreceive any otherfollow
         upsinceaftermyresponse.Second occasion,Ihadajob interview withM rs.ValentinaPietropaolo
         and itlastin approxim ately ten m inuteson August18th,2018.rf'  he invitation cnme three yearsand
         eightsm onthsafterthe firstapproach and approximately seven resume submissionslater.Isum marized
         m y approximately fifteen yearshospitality industry experience to M rs.Pietropaolo including A irline
         Airfare Specialist,TicketAuditoratLeisure Travel,Airline Accounting Clerk,Cop orate Travel
         Counselor,andHotelPropertyAccountant.Shejustcommentedthefollowing:'fW ow!Youdidall
         thatr She gave m eherbusinesscard and she told m ethatd'som eonew illcontactm efrom Human
         Resources.''N o one did.Thecompany hired M ichelle Stangw young lady,who originated 9om ltaly
         andstudiedatUniversitaDellaSvizzeraItaliana,CommunicationsMajor,whoworkedpreviouslyata
         W ine com pany in New York,NY withoutm uch hospitality industry experience.She had seven years
         and five monthsoverallprofessionalexperienceatthattime.No relevantexperiencethatcould
         immediatelyqualifieshertothejoboffered. n ird occasion,Ireceivedan emailinvitingmefora
         video interview on N ovem ber21st,2019 fortheBusinessDevelopmentM anager,IL/M FW I.Inever
         gotany feedback afterIsubm itted such interview.Fouroccasion,Iwasinvited by M rs.Tracy Andrews,
         HumanResources,forajobinterview onJanuary6th,2020tothesnmeShoreExcursion Coordinator
         position with the snm e manager,M rs.ValentinaPietropaolo,butIfeltthatthe interview wasstaged to
         makemefi11thatmyattemptstogetajobonM SC Cnzises(USA)Incwasawasteoftime.She
         dem onstratesherfrtzstration when she saw m e atthe reception.1did notapply forthisposition.I
         received a callfrom M rs.TraciAndrews.Iwasm ore th= happy to gettheoppoM nity since the
         com pany have my resume on filedisclosing my extensive experience in thehospitality industry,
         however,M SC Cruiseshired an Italian Citizen,M s.Valeria Sagiotto,on M arch 2nd,2020 atthe
         beginning ofthe pandem icm rm oilin TheUnited StateofA merica.Also,Ilenrned thatM SC Cruises
         (USA)Inc.appliedforPERM (LCA)atDepartmentofLabortoanotherItalianCitizenwho apparently
         wasalready working atFortLauderdale'scorporate om ce since 2009 underE-2 VISA foraTravel
         Agentposition orAir,Sea,and Land Coordinator.Inm a qualified U.S.workerforthisposition.1
         worked atAm erican ExpressGlobalBusinessTravelform orethan tllree years.Inm certified by IATA
         -
           AdvanceAirPassengerFare and Ticketing,and Ido have experience in A madeusand Sabre Global
         Distdbution System s.Also.Iworked in a couple internationalairlinesin M inmi,FL besidethem ost
         recenthotelindustry experience.Iproudly have approxim ately fifteen yearscombined experience in the
         hospitality industry.South Florida can providem àny qualified candidatesin the area,and M SC Cruises
         (USA)Inc.hadacouragetoapplyforaGreenCardforanexclusiveTravelAgentfortheircorporate
         executivesby alleging thatno U .S.workerwasavailable forthe position to the DepartmentofLabor
         and TheUnited StatesCitizenship and Imm igration Services.Thiswasfalse.1wasavailable,and 1
         reside lessthan three milesfrom M SC CruisesFortLauderdale corporateoflk e.'I'hecompany did have
         my resumeonfileandjobinterviewswerepedbrmed in variouswaysatthatpoint.rheM SC Cruisesis
         surrounded by travelagenciesand,privateand public UniversitieslikeFAU,FIU,Lynn University that
         couldprovideaqualifiedcandidateclassifiedasU.S.workers.Remember,1hadajobinterview on
         August18th,2018fortheShoreExcursionCoordinatorposition.OnemonthpriortothePERM (LCA)
         application and,1had m y resum e in thecom pany'sslessinceM SC CruisesCareersW ebsiteposted the
         jobadonDecember27th,2017.1foundaresumeofMrs.RosannaFestawhoclaimedthat.sheispartof
         the com pany'steam since 2009 atthe FortLauderdale corporate office asM anagerA ir,Sea,and Land
         Coordinator.Inm confidentthatshe can explain the facts.
         MSC Cruises(USA)IncfavoredjobapplicantswithItaliannationaloforigin,languageand/or
         ethnicity,and they fraudulently inform ed theU .S.DepartmentofLaborand United State Citizenship
         and Im migration Servicestheirnecessity in providing a perm anentvisaorGreen Card to an Italian


                                                                                                    Page5of 10
    Case 0:21-cv-60064-JIC Document 1 Entered on FLSD Docket 01/12/2021 Page 6 of 10

ProSe 15(Rev.1N16)ComplaintforViolauonofCivilRights(Non-prisoner)

                   Citizen foraposition thatcould be offered to anu otherqualified U.S.workerwho worked orcurrently
                   working atthattim eattheM iam iInternationalAirportorFLL airportcounter.M any U.S.workerswho
                  losttheirjobsduetothetechnologychangeinthetravelindustrylikeonlinebookingtravel. Airport
                  personalwholosttheirjobsdueairl.
                                                 inemergerlikeUnitedand ContinentalAirlines,AmericanAidines
                  and USAir,Deltaand NorthwestA irlines,and otherinternationalairlinesthatshutdown orstop fighting
                  to US overtheyearslike VarigBrazilian A irlines,VASP Brazilian Airlines,GolAirlines,etc.
                  Iam requesting thiscourtto demand theoriginalApplication forPermanentEm ploymentCertilk ation
                  ETA Form 9089,ETA CaseNumber:A-18046-43854,from DepartmentofLaborEmploymentand
                  Training Administration.Also,Allthe United StatesCitizenship and Imm igration Servicesdocum ents
                  provided by theDefendantatthe tim e ofthe green card request.
                  FalseClaim Act,QuiTam and TitleVIloftheCivilRightsActof1964.
                  RETAI-G TION
                  Ifiled an age and genderdiscrim ination chargeatEEOC back on M ay 6th,2020,EEOC Charge
                  Number510-2020-03256.Ireceived em ailfrom noreply@ m sccruises.com on June 12th,2020 orsix
                  weeksaftertv chargethefollowingemail:
                  DEAR CLAITON RICHTER,
                  IN COM PLIANCE W ITR THE APPLICABLE DATA PROTECTION LEGISLATION,INCLUDW G
                  '1TIE GENERAL DATA PROTECTION REGULATION,M SC CRUISES W V L DELETE ALL
                  YOUR PERSON AL DATA COLLECTED SIX M ONTHS AG O W HEN YOU APPLW D FOR THE
                   ROLE OF JOB NOT DEFINED.
                   You can chooseto keep yourprofile active by clicking the lirlk below.In thatcase,youronlineCV will
                  be maintained,however,a11testsand applicationsdone willbe deleted and you willhave the chanceto
                   apply fornew vacanciesand to retakethe testsrelevantforthosevacancies.Should you decideto
                   cancelyourprofile,M SC Cruiseswillm aintain only the following data:yourname and surname,
                   vacancy you applied for,and date ofyourapplication for.Please click on thelink below ifyou wantto
                  keep yourprofileactivein ourdatabase.
                  n nnk you very much forthe interestshown in working forM SC Cruises!
                   Kind regards,
                  M SC CruisesHR Team

                  Pleasecopy and paste link below in yourbrowserifyou wantto keep yourdata on the M SC Cnzises
                  W ebsite.
                  https://www.creers.m sccm ises.coY #/unscdbe-applicatioi gdcosfr ll ag lb7za34zsel8abe8ge
                  TheUnited StatesofAm erica doesnothave aDataProtection Legislation and/orGeneralData
                  Protection Regulation thatrequiresanyone to deleteal1personaldatacollected in six month orany
                  otherperiod.Iclicked the link and Irequested to keep the datafillhoursafterIreceivethisem ail.I
                   wanttobeonthefrontinthelineforanyjob opportunity.Thiswasaclearattempttoretaliateand
                   intim idate m ebecause Ifiled a discrim ination charge.Idid nothave such em ailon 2015,2017,2018,
                   and 2019.
                  'l'heem ailattemptingto delete m y filesappeared again on November21,2020,five m onthsafterthe
                   firstem ail,and approxim ately six weeksafterIfiled aRetaliation and NationalofOrigin
                   Discrim ination atEEOC on October 13th,2020,EEOC chargenum ber510-2021-00016.Again,I
                   clicked theem aillink imm ediately dem anding to keep m y data,butthe dataforvacanciesthatIapplied,
                   resum e,and data ofmy application are gone apparently.n ey keptonly m y fu11name.

IV. Injuries
        Ifyousustainedinjuriesrelatedtotheeventsallegedabove,describeyourinjuriesandstatewhatmedical
        treatm ent,ifany,you required and did ordid notreceive.




                                                                                                            Page6of 10
         Case 0:21-cv-60064-JIC Document 1 Entered on FLSD Docket 01/12/2021 Page 7 of 10


    Pro Se15(Rev.17J16)ComplaintforViolaionofCivilRights(Non-prisoner)

            Iam requestingtothiscourtback pay andfrontpay,US$48000.00peryear,according theDOL APPLICATION
            FOR PERM AN ENT EM PLOYM ENT CERTN CATION ETA FORM 9089 form foralltheperiod thatIcould
            be working in the com pany,legalfees,payrolltaxesincluding m y deductionsand em ployerresponsibilities,
            federalincometaxesadjustmeht,employmentbenetkslikehealthinsurance,vacationetc.compensatoryand
            punitive dam agestwicethe totalam ountofthe back pay and frontpay and al1feeslisted above.Twenty five
            percentofany fee collected by US Governm entdue to the fraudulentgreen card application.Double
            compensative and punitivepenalty foreach retaliation and any otherpenalty thecourtdecidesto be fair.




    V.      Relief

            State briefly whatyou wantthe courtto do foryou.M ake no legalarguments.Do notciteany casesorstatutes.
            Ifrequesting m oney dnm ages,include thenm ountsofany actualdnmagesand/orpunitivedamagesclaim ed for
            the actsalleged.Explain thebasisfortheseclaims.




!




i




                                                                                                            Page7 of 10
Case 0:21-cv-60064-JIC Document 1 Entered on FLSD Docket 01/12/2021 Page 8 of 10


  QUITam -FalseClaim ActandNationalofOriginDiscrimination
  IsubmittedtwentpseventimesmyresumetoM SC Cruises(USA)lnc.viaemail,M onstencom andIndeed.com
  em ploymentwebsite according to m y em ails,however,1m ay had subm itted approxim ately thirty tim esatleast
  because,M SC CruisesCareerwebsite wasnotgenerating em ailsforevery subm ission thatIdid.Iwasinvited
  forjob interviewsinfouroccasionsonly.Firstoccasion,December4th,2015,M r.Oren Gulasa,sentmea
  messageviaM onster.com toprovidemewitharlupdateonmyjob searchforanOnlineGDS BusinessTech
  SolutionsM anagerthat1applied on Novem ber23rd,2015.Heasked m y salary expectations.1imm ediately
  responded,butIdidnotreceiveanyotherfollow up sinceaftermyresponse.Secondoccasion,1had ajob
  interview with M rs.Valentina Pietropaolo and itlastin approxim ately ten m inuteson August18th,2018.The
  invitation cnm ethree yearsand eightsmonthsafterthe firstapproach and approxim ately seven resum e
  subm issionslater.Isum marized m y approximately fifteen yearshospitality industry experience to M rs.
  Pietropaolo including Airline Airfare Specialist,TicketAuditoratLeisureTravel,Airline Accounting Clerk,
  CorporateTravelCounselor,andHotelPropertyAccountant.Shejustcommentedthefollowing:GtW ow!You
  did a1lthat?''She gavem e herbusinesscard and shetold m ethatKsom eonewillcontactm e from Hum an
  Resources.''N o one did.The com pany hiredM ichelle St nga,young lady,who originated from Italy and sm died
  atUniversitaDellaSvizzeraItaliana,CommunicationsM ajor,whoworked previouslyataW inecompanyin
  New York,NY withoutmuch hospitality industry experience.She had seven yearsand fivem onthsoverall
  professionalexperienceatthattime.Norelevantexperiencethatcould immediatelyqualifieshertothejob
  offered. Third occasion,Ireceived an em ailinviting me foravideo interview on November21st,2019 forthe
  BusinessDevelopm entM anager,H-, /M 1/W l.Inevergotany feedback after1subm itted such interview .Four
  occasion,Iwasinvited byM rs.TracyAndrews,Human Resources,forajobinterview onJanuary6th,2020to
  the same Shore Excursion Coordinatorposition with the sam e m anager,M rs.ValentinaPietropaolo,butIfelt
  thattheinterview wasstagedtomakemefillthatmyattemptstogetajobonMSC Cruises(USA)Incwasa
  waste oftime.Shedemonstratesherfnzstration when she saw me atthe reception.Idid notapply forthis
  position.Ireceived acàllfrom M rs.TraciAndrews.1wasmore than happy to getthe opportunity sincethe
  company have my resume on filedisclosing my extensive experience in thehospitality industry,however,M SC
  Cruiseshired an Italian Citizen,M s.ValeriaSagiotto,on M arch 2nd,2020 atthe beginning ofthepandem ic
  turmoilinTheUnitedStateofAmerica.Also,IlenrnedthatM SC Cruises(USA)lnc.appliedforPERM (LCA)
  atDepartmentofLaborto anotherItalian Citizen who apparently wasalready working atFortLauderdale's
  corporate office since 2009underE-2 VISA fora TravelA gentposition orAir,Sea,and Land Coordinator.1am
  a qualified U .S.workerforthisposition.Iworked atAmerican ExpressGlobalBusinessTravelform orethan
  threeyears.lnm certifiedbyIATA -AdvanceAP PassengerFareandTicketing,and1dohaveexpe/encein
  Am adeusand Sabre GlobalDistribution System s.A lso,Iw orked in acouple intem ationalaidinesin M inmi,FL
  beside them ostrecenthotelindustry experience.Iproudly have approxim ately fifteen yearscombined
  experiencein the hospitality industry.South Florida can providem any qualified candidatesin the area,and M SC
  Cnzises(USA)lnc.hadacouragetoapply foraGreen Cardforan exclusiveTravelAgentfortheircorporate
  executivesby alleging thatno U .S.workerwasavailable fortheposition to the DepartmentofLaborand The
  United StatesCitizenship and Imm igration Services.n iswasfalse.Iwasavailable,and Ireside lessthan threr
  milesfrom M SC CruisesFol'tLauderdalecorporateoffice.Thecompanydidhavemy resumeon fileandjob
  interviewswereperformed in variouswaysatthatpoint.n eM SC Cruisesissurrounded by travelagenciesand,
  privateand publicUniversitieslike FAU ,FlU ,Lynn University thatcould providea qualified candidate
  classifiedasU.S.workers.Remember,Ihadajobinterview onAugust18th,2018fortheShoreExctlrsion
  Coordinatorposition.Onemonth priortothePERM (LCA)applicationand,lhadmyresumeinthecompany's
  filessinceM SC CruisesCareersW ebsitepostedthejobad onDecember27th,2017.IfoundaresumeofM rs.
  Rosanna Festaw ho claim edthatshe ispartofthe company'steam since 2009 atthe FortLauderdale corporate
  office asM anagerAir,Sea,and Land Coordinator.Inm confidentthatshecan explnin the facts.
  MSC Cruises(USA)IncfavoredjobapplicantswithItaliannationaloforigin,languageand/orethnicity,and
  they fraudulently informed theU .S.DepartmentofLaborand United State Citizenship and Im m igration Services
  theirnecessity in providing aperm anentvisa orGreen Card to an ltalian Citizen foraposition thatcould be
  offered to anu otherqualified U .S.workerwho worked orcurrently working atthattime atthe M inmi
  IntemationalAirportorFLLairportcounter.M anyU.S.workerswholosttheirjobsduetothetechnology
  changeinthetravelindustrylikeonlinebookingtravel. Airportpersonalwholosttheirjobsdueairlinemerger
  like United and ContinentalAirlines,A merican A irlinesand USA/,Delta and N orthwestAidines,and other
  internationalairlinesthatshutdown orstop fighting to US overthe yearslikeVarig Brazilian Airlines,VA SP


                                                                                                      Page8of 10
    Case 0:21-cv-60064-JIC Document 1 Entered on FLSD Docket 01/12/2021 Page 9 of 10


ProSe15(Rev.12/16)ComplaintforViolaionofCivilRights(Non-prisoner)

        Brazilian Aidines,Go1Airlines,etc.
        1am requesting thiscourtto dem and the originalApplication forPerm anentEm ploymentCertitk ation ETA
        Form 9089,ETA Case Num ber:A-18046-43854,from Departm entofLaborEmploym entand Training
        Adm inistration.Also,Allthe United StatesCitizenship and Im m igration Servicesdocum entsprovided by the
        Defendantatthe tim eofthegreen card request.
        FalseClaim Act,QuiTnm andTitleVH oftheCivilRightsActof1964.




VI.     Certillcation and Closing

        UnderFederalRule ofCivilProcedure 11,by signing below,1certify to the bestofm y knowledge,inform ation,
        andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpurpose,such astoharass,cause
        unnecessarydelay,orneedlessly increasethecostoflitigation;(2)issupportedby existing law orbya
        nonfrivolousargumentforextending,modifying,orreversingexistinrlaw;(3)thefactualcontentionshave
        evidentiary supportor,ifspecifically so identified,willlikely have evldentiary supportaftera reasonable
        opportunityforfurtherinvestigation ordiscovery;and (4)thecomplaintotherwisecomplieswiththe
        requirementsofRule 11.


                  ForPartiesW ithoutan Attorney

                  Iagree to providethe Clerk'sOffice with any changesto my addresswhere case-related papersmay be
                  served. Iunderstand thatm y failure to keep acurrentaddresson filew ith the Clerk'sOffice may result
                  in thedism issalofmy case.

                  D ate ofsianing:            January 12*, 202


                  Signature ofPlaintiff
                  Printed Nnm eofPlaintiff          Claiton Richter

                  ForAttorneys
        B. Dateofsianing: Ol/kxjuoz.j
                  Signature ofAttorney
                  Printed N am e ofAttorney
                  BarNumber


                                                                                                              Page9of 10
   Case 0:21-cv-60064-JIC Document 1 Entered on FLSD Docket 01/12/2021 Page 10 of 10


ProSe15 (Rev.12/16)ComplaintforViolauonofCivilRights(Non-prisoner)

                  N ame ofLaw Firm
                  A ddress

                                                                     State   Zip Code
                  Telephone Number
                  E-m ailAddress




                                                                                        Page 10of 10
